Name: COMMISSION REGULATION (EC) No 1745/96 of 6 September 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 7. 9 . 96 I EN I Official Journal of the European Communities No L 226/13 COMMISSION REGULATION (EC) No 1745/96 of 6 September 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 7 September 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 September 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 0) OJ No L 307, 20. 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . H OJ No L 22, 31 . 1 . 1995, p. 1 . No L 226/ 14 I EN I Official Journal of the European Communities 7. 9. 96 ANNEX to the Commission Regulation of 6 September 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 35 052 31,5 624 67,7 060 80,2 999 113,0 064 . 70,8 0808 10 92, 0808 10 94, 066 54,0 0808 10 98 039 121,0 068 80,3 052 64,0 204 86,8 064 66,6 208 44,0 070 90,2 212 97,5 284 72,1 624 95,8 388 79,5 999 71,2 400 64,0 ex 0707 00 25 052 62,4 404 63,6 053 156,2 416 72,7 060 61,0 508 113,5 066 53,8 512 123,7 068 69,1 524 100,3 204 144,3 528 54,2 624 87,1 624 86,5 999 90,6 728 107,3 0709 90 79 052 54,3 800 141,3 204 77,5 804 108,9 412 54,2 999 90,0 508 42,9 0808 20 57 039 104,1 624 151,9 052 73,2 999 76,2 064 80,9 0805 30 30 052 132,2 388 85,3 204 88,8 400 70,4 220 74,0 512 88,7 388 78,0 528 132,9 400 68,2 624 79,0 512 80,0 728 115,4 520 66,5 800 84,0 524 65,7 804 73,0 528 66,6 999 89,7 600 96,5 0809 30 41 , 0809 30 49 052 93,9 624 48,9 220 121,8 999 78,7 624 106,8 0806 10 40 052 69,4 999 107,5 \ 064 43,6 0809 40 30 052 54,8 066 49,4 064 63,4 220 110,8 066 48,2 400 148,7 068 37,1 412 58,5 400 79,8 508 307,2 624 102,9 512 186,0 676 68,6 600 88,5 999 65,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin '.